                                                                                              l~




                                                             CLERK, U, FLED
                                                                      S ~~STRiCT
                                                                                   COURT

                                                                 AUG z 8 2ois
                                                         YNTRA~
                                                        B       DISTRICT OF C
                                                                             ALIFURNIq
                                                                               DEP~ry                    ~
 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,
 9

10                                Plaintiff,         CASE NO. I9 MST ,~S6T
11                         v.
12                                                    ORDER OF DETENTION
13   S~A U 1~1      V ~t ~ P~V1UGl.

14                                Defendant.
15

16                                                     I.
17        A.()      On motion of the Government in a case allegedly involving:
18            1.()     a crime of violence.
19            2.() an offense with maximum sentence of life imprisonment or death.
20            3.()     a narcotics or controlled substance offense with maximum sentence
21                     of ten or more years .

22            4.()     any felony -where the defendant has been convicted of two or more
23                     prior offenses described above.
?4            5.()     any felony that is not otherwise a crime of violence that involves a
25                     minor victim, or possession or use ofa firearm or destructive device
26                     or any other dangerous weapon, or a failure to register under 18
27                     U.S.0 § 2250.
28       B.~        On motion by the Government /( )on Court's own motion, in a case

                            ORDER OF DE'I'EIVTION AFTER HEARING (18 l~.S.C. §3t42(i))

     CR-94(06/07)                                                                          Page I of 4
 1                      allegedly involving:
 2              ~0)     On the further allegation by the Government of:
 3              1. (~      a serious risk that the defendant will flee.
 4             2.()        a serious risk that the defendant will:
 5                   a.()obstruct or attempt to obstruct justice.
 6i                  b.()threaten, injure, or intimidate a prospective witness or juror or
 7                        attempt to do so.
 8         C. The Government()is/ ~ is not entitled to a rebuttable presumption that no
 9             condition or combination ofconditions will reasonably assure the defendant's
10             appearance as required and the safety of any person or the community.
11

12                                                       II.
13         A. ~         The Court finds that no condition or combination of conditions will
14                      reasonably assure:
15             1. ¢~       the appearance of the defendant as required.
16                   ~ ~or
17             2. ~0)      the safety of any person or the community.
18         B.() The Court finds that the defendant has not rebutted by sufficient
19                     evidence to the contrary the presumption provided by statute.
20

21                                                      III.
22         The Court has considered:
23         A. the nature and circumstances of the offenses)charged, including whether the
24             offense is a crime of violence, a Federal crime ofterrorism, or involves a minor
25             victim or a controlled substance, firearm, explosive, or destructive device;
26        B. the weight of evidence against the defendant;
27        C. the history and characteristics of the defendant; and
28        D. the nature and seriousness of the danger to any person or to the community.

                                ORDER OF DETEN"TION AFTER HEARING (18 U.S.C. §3142(i))

     ('R-94(06/07)                                                                       Page 2 of
     t                                                          IV.
                The Court also has considered all the evidence adduced at the hearing and the
 3              arguments and/or statements of counsel, and the Pretrial Services
 4              Report recommendation.


 6                                                              V.
               The Court bases the foregoing findings) on the following:
 8              A.(~          As to flight risk:
 9 -, pnv ~ -F~,il was -}v                                 a~
io ~. ~o~,v~~un~~
                  foY coot           a~ c o u~rt-
    - pv~ o-~    s~b 5 t~Wt ~+~. v s~-
~ ~ -- d ►S    c~tc.ies c,ovt c~ ~v~ ~sid~'t c.'~~
12  -- iv~S ~ c i~e~f- loci( re s o~~¢ S
l3
           -- ~r►c,r c.o n ~n~~ f~ ~n~ (a rt                                    ca mot- o ~rl sin
14

15

16             B. (~         As to danger:
17       — I eve ~t-~i.~ ~h~vt ~rt c~( I~u3-t~r~,,f ~,~c.l ~ dl~~ vto(~~ c e
is        —         v~~          w ~'Ja-t~Yt ~►~b lct~-c~3Y1 s
                                                   7'19I
19                                                                   ~
Zo
~1

22

23

24                                                            VI.
25             A. ( )        The Court finds that a serious risk exists that the defendant will:
26                        1. Oobstruct or attempt to obstruct justice.
27                        2. ( )attempt to/ ( )threaten, injure or intimidate a witness or juror.
~g


                                      ORUN:R OF DETENTION AFTER HEARING (IS U,S.C. §3142(ip

         ('R-9d (06/07)                                                                             Page 3 of 4
 1          B. The Court bases the foregoing findings) on the following:
 2

 3 '

 4

 5

 6

 7

 8

 9                                                     VII.
10

11          A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12         B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13              of the Attorney General for confinement in a corrections facility separate, to
14              the extent practicable, from persons awaiting or serving sentences or being
15              held in custody pending appeal.
16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17              opportunity for private consultation with counsel.
18         D. IT IS FURTHER ORDERED that, on order of a Court of the United States
19              or on request of any attorney for the Government, the person in charge of the
20              corrections facility in which the defendant is confined deliver the defendant
21              to a United States marshal for the purpose of an appearance in connection
22              with a court proceeding.
23

24

25

26     DATED:         V     2~ ZO~
                                                    UN TED TAT                M        I TRATE JUD E
27

28

                               ORDER OF DE'fENTION AFTER HEARING (18 U.S.C. §3142(ip

     ~ CR-94(06/07)                                                                             Page 4 of4
